UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4362



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CLINTON CAVER, III,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-02-38)


Submitted:   March 15, 2004                 Decided:   April 7, 2004


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter H. Paramore, III, LAW OFFICES OF W. H. PARAMORE, III, P.C.,
Jacksonville, North Carolina, for Appellant. Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Clinton   Caver,   III,   appeals   his   190-month   sentence,

pursuant to his guilty plea to possession of a firearm as a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e)

(2000).   Caver’s counsel has filed an appeal under Anders v.

California, 386 U.S. 738 (1967), raising two sentencing issues.

This Court reviews a sentencing court’s factual findings for clear

error and its related legal conclusions, including the application

of the Sentencing Guidelines, de novo. United States v. Daughtrey,

874 F.2d 213, 217 (4th Cir. 1989).

          First, Caver asserts his prior convictions for felony

breaking and entering, and felony larceny after breaking and

entering, are crimes against property, and do not qualify as crimes

of violence and cannot serve as a predicate for sentencing as an

armed career criminal under 18 U.S.C. § 924(e) (2000).            Caver’s

claim is meritless.     Caver’s prior offenses qualified him for

sentencing under 18 U.S.C. § 924(e).      U.S. Sentencing Guidelines

Manual § 4B1.4(a) (2002); 18 U.S.C. § 924(e) (2000);            Taylor v.

United States, 495 U.S. 575 (1990); United States v. Bowden, 975

F.2d 1080, 1083 (4th Cir. 1992).

          Second, Caver asserts the district court should have

directed that his federal sentence for the instant offense run

concurrent to his state sentence for breaking and entering, and

larceny of a residence from which he stole the firearms he pleaded


                                - 2 -
guilty to possessing in the instant offense.                Caver’s claim is

meritless.      Caver’s criminal history increased his offense level

for the instant offense, but the offense conduct of his prior state

conviction was not calculated as relevant conduct towards his

instant offense, and accordingly, he cannot prevail on this claim.

USSG § 5G1.3 (2002).

           Accordingly, we affirm Caver’s conviction and sentence.

In accordance with Anders, we have reviewed the entire record in

this case and find no other meritorious issues for appeal.                 This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may    move   in   this   court    for   leave   to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on the client.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                     - 3 -